     Case 2:21-cr-00034-MCS Document 44 Filed 05/18/21 Page 1 of 6 Page ID #:172



1    TRACY L. WILKISON
     Acting United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     MARIA ELENA STITELER (Cal. Bar No. 296086)
4    KELLYE NG-McCULLOUGH (Cal. Bar No. 313051)
     Assistant United States Attorneys
5    General Crimes Section
          1200 United States Courthouse
6         312 North Spring Street
          Los Angeles, California 90012
7         Telephone: (213) 894-6148/8408
          Facsimile: (213) 894-0141
8         E-mail:    Maria.Stiteler@usdoj.gov
                     Kellye.Ng-McCullough@usdoj.gov
9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA
11                          UNITED STATES DISTRICT COURT
12                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
13   UNITED STATES OF AMERICA,               No. CR 21-00034-MCS

14             Plaintiff,                    JOINT STATEMENT RE: DEFENDANT’S
                                             RULE 11 PLEA
15                   v.

16   JOSE ANTONIO PEREZ-MARTINEZ,

17             Defendant.

18

19        Plaintiff, United States of America, by and through its counsel
20   of record, the Acting United States Attorney for the Central District
21   of California and Assistant United States Attorneys Maria Elena
22   Stiteler and Kellye Ng-McCullough, and defendant Jose Antonio Perez-
23   Martinez, by and through his counsel of record, Deputy Federal Public
24   Defender Waseem Salahi, hereby submit this joint statement regarding
25   defendant’s Rule 11 plea.
26                                    GUILTY PLEA
27        1.    Defendant is pleading guilty to the single-count indictment
28   in United States v. Jose Antonio Perez-Martinez, CR No. 21-00034-MCS,
     Case 2:21-cr-00034-MCS Document 44 Filed 05/18/21 Page 2 of 6 Page ID #:173



1    which charges defendant with assaulting a federal officer resulting

2    in bodily injury in violation of 18 U.S.C. § 111(a)(1), (b).

3                               NATURE OF THE OFFENSE

4         2.    In order for defendant to be guilty of the crime charged in

5    the indictment, that is, Assault on a Federal Officer Resulting in

6    Bodily Injury, in violation of Title 18 U.S.C. § 111(a)(1), (b) the

7    following must be true: (1) defendant forcibly assaulted P.B., an

8    officer of the United States Bureau of Prisons; (2) defendant did so

9    while P.B. was engaged in, or on account of P.B.’s official duties;
10   and (3) defendant inflicted bodily injury.
11                                     PENALTIES

12        3.    The statutory maximum sentence that the Court can impose

13   for a violation of Title 18, United States Code, Section

14   111(a)(1), (b) is: 20 years’ imprisonment; a 3-year period of

15   supervised release; a fine of $250,000 or twice the gross gain or

16   gross loss resulting from the offense whichever is greatest; and a

17   mandatory special assessment of $100.

18        4.    Defendant will be required to pay full restitution to the

19   victim of the offense to which defendant is pleading guilty.

20   Further, the Court may order restitution to persons other than the

21   victim of the offense to which defendant is pleading guilty and in

22   amounts greater than those alleged in the count to which defendant is

23   pleading guilty.    In particular, the Court may order restitution to

24   any victim of any of the following for any losses suffered by that

25   victim as a result: any relevant conduct, as defined in U.S.S.G.

26   § 1B1.3, in connection with the offense to which defendant is

27   pleading guilty.

28

                                          2
     Case 2:21-cr-00034-MCS Document 44 Filed 05/18/21 Page 3 of 6 Page ID #:174



1         5.    Supervised release is a period of time following

2    imprisonment during which defendant will be subject to various

3    restrictions and requirements.      If defendant violates one or more of

4    the conditions of any supervised release imposed, defendant may be

5    returned to prison for all or part of the term of supervised release

6    authorized by statute for the offense that resulted in the term of

7    supervised release, which could result in defendant serving a total

8    term of imprisonment greater than the statutory maximum stated above.

9         6.    By pleading guilty, defendant may be giving up valuable
10   government benefits and valuable civic rights, such as the right to
11   vote, the right to possess a firearm, the right to hold office, and
12   the right to serve on a jury.      Once the court accepts defendant’s
13   guilty plea, it will be a federal felony for defendant to possess a
14   firearm or ammunition.     The conviction in this case may also subject
15   defendant to various other collateral consequences, including but not
16   limited to revocation of probation, parole, or supervised release in
17   another case and suspension or revocation of a professional license.
18   Unanticipated collateral consequences will not serve as grounds to

19   withdraw defendant’s guilty plea.

20        7.    Defendant and his counsel have discussed the fact that, and

21   defendant understands that, because defendant is not a United States

22   citizen, the conviction in this case makes it practically inevitable

23   and a virtual certainty that defendant will be removed or deported

24   from the United States.     Defendant may also be denied United States

25   citizenship and admission to the United States in the future.

26   Defendant understands that while there may be arguments that

27   defendant can raise in immigration proceedings to avoid or delay

28   removal, removal is presumptively mandatory and a virtual certainty

                                          3
     Case 2:21-cr-00034-MCS Document 44 Filed 05/18/21 Page 4 of 6 Page ID #:175



1    in this case.    Defendant further understands that removal and

2    immigration consequences are the subject of a separate proceeding and

3    that no one, including his attorney or the Court, can predict to an

4    absolute certainty the effect of his conviction on his immigration

5    status.   Defendant nevertheless affirms that he wants to plead guilty

6    regardless of any immigration consequences that his plea may entail,

7    even if the consequence is automatic removal from the United States.

8                                    FACTUAL BASIS

9         8.    If this case were to proceed to trial, the government would
10   prove the following facts beyond a reasonable doubt:
11        On July 31, 2020, defendant was an inmate housed at the United
12   States Penitentiary in Lompoc, California, located in Santa Barbara
13   County, within the Central District of California.          On that date,
14   defendant intentionally and forcibly assaulted Senior Correctional
15   Officer P.B., an officer of the United States Bureau of Prisons, by
16   headbutting Officer P.B. in the cheekbone area on the right side of
17   Officer P.B.’s face, while Officer P.B. was engaged in, and on
18   account of Officer P.B.’s official duties, causing bodily injury to

19   Officer P.B.

20                                SENTENCING FACTORS

21        9.    In determining defendant’s sentence, the Court is required

22   to calculate the applicable Sentencing Guidelines range and to

23   consider that range, possible departures under the Sentencing

24   Guidelines, and the other sentencing factors set forth in 18 U.S.C.

25   § 3553(a).   The Sentencing Guidelines are advisory only, defendant

26   cannot have any expectation of receiving a sentence within the

27   calculated Sentencing Guidelines range, and after considering the

28   Sentencing Guidelines and the other § 3553(a) factors, the Court will

                                          4
     Case 2:21-cr-00034-MCS Document 44 Filed 05/18/21 Page 5 of 6 Page ID #:176



1    be free to exercise its discretion to impose any sentence it finds

2    appropriate up to the maximum set by statute for the crime of

3    conviction.

4         10.   Defendant and the United States Attorney’s Office for the

5    Central District of California have made no agreement as to the

6    applicable Sentencing Guidelines factors, the applicable specific

7    offense characteristics, adjustments, and departures under the

8    Sentencing Guidelines, or defendant’s criminal history or criminal

9    history category.
10                         WAIVER OF CONSTITUTIONAL RIGHTS

11        11.   Defendant understands that by pleading guilty, defendant

12   gives up the following rights:

13              a.    The right to persist in a plea of not guilty.

14              b.    The right to a speedy and public trial by jury.

15              c.    The right to be represented by counsel -- and if

16   necessary have the court appoint counsel -- at trial.          Defendant

17   understands, however, that, defendant retains the right to be

18   represented by counsel –- and if necessary have the court appoint

19   counsel –- at every other stage of the proceeding.

20              d.    The right to be presumed innocent and to have the

21   burden of proof placed on the government to prove defendant guilty

22   beyond a reasonable doubt.

23              e.    The right to confront and cross-examine witnesses

24   against defendant.

25              f.    The right to testify and to present evidence in

26   opposition to the charges, including the right to compel the

27   attendance of witnesses to testify.

28

                                          5
     Case 2:21-cr-00034-MCS Document 44 Filed 05/18/21 Page 6 of 6 Page ID #:177



1               g.    The right not to be compelled to testify, and, if

2    defendant chose not to testify or present evidence, to have that

3    choice not be used against defendant.

4               h.    Any and all rights to pursue any affirmative defenses,

5    Fourth Amendment or Fifth Amendment claims, and other pretrial

6    motions that have been filed or could be filed.

7

8    Dated: May 18, 2021                  Respectfully submitted,

9                                         TRACY L. WILKISON
                                          Acting United States Attorney
10
                                          BRANDON D. FOX
11                                        Assistant United States Attorney
                                          Chief, Criminal Division
12
                                           /s/
13                                        MARIA ELENA STITELER
                                          KELLYE NG-McCULLOUGH
14                                        Assistant United States Attorneys

15                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
16

17   Dated: May 18, 2021                   /s/ with e-mail authorization
                                          WASEEM SALAHI
18                                        Deputy Federal Public Defender

19                                        Attorney for Defendant
                                          JOSE ANTONIO PEREZ-MARTINEZ
20

21

22

23

24

25

26

27

28

                                          6
